DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments with respect to claims filed on 06/17/2022 have been entered.  Claims 1-2 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  
The amendments and remarks filed are sufficient to cure the previous 35 U.S.C. §101 and §112 (b) rejections set forth in the Non-Final office action mailed on 03/31/2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 2 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining the dielectric constant by an equation, determining the electrical conductivity by an equation and determining the capacitance by an equation. This judicial exception is not integrated into a practical application because the claim does not recite what is done with the calculation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere calculations cannot provide an inventive concept. The claim is not patent eligible

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tung et al. (Pub. No. 2002/0074002) in view of Krag et al. (Pub. No. 20020143357) in view of Lishanski et al. (Patent No. 6,428,289) in view of Evans (WO 199807415, see attached) in view of Feghali (Pub. N0. 2018/0280248).
Regarding claim 1, Tung et al. teaches an active inserted gastric tube (device in Fig. 1) with an intra-body communication function, comprising: a tube body (body of 10, Fig. 1); a pulse module (20, Fig. 1) and; and a control module (30/40, Fig. 1); wherein the pulse module (20) is arranged at a front end (end of 10 distal to 11, see Fig. 1) of the tube body (10), and is configured to generate a pulse signal (see [0024]); the pulse module comprises a first electrode (20); and the first electrode (20) is arranged at the front end of the tube body (end of 10 distal to 11, see Fig. 1);  the first electrode (20) is circular (see Fig. 1 illustrating 20 as circular); and the first electrode (20) is coated on an edge (edge of 10 along 20) of the front end of the tube body (10, see [0024]); the tube body (10) is insertable into an esophagus (80, Fig. 2); and the control module (30/40) is in communication with a human body surface (see Fig. 4 illustrating 3 in communication with the human body surface); the control module (30/40) comprises a microprocessor (processor unit, see [0026]), a second pulse amplifier (34, Fig. 7) and a second electrode (30, Fig. 7); the second electrode (30) is a sheet (thefreedictionary.com defines “sheet” as “a broad, flat, continuous surface and it is the Examiner’s position that 30 is a broad, flat continuous surface; hence, 30 is a sheet) configured to be attached to the human body surface (see Fig. 4);  the second electrode (30) is electrically connected to the second pulse amplifier (34, see Fig. 7 and [0026]); the second pulse amplifier (34) is electrically connected to the microprocessor (processor unit, [0026], see Fig. 7 and [0026]), the second electrode (30) is configured to receive the pulse signal via transmission through an intra-body communication module comprising the human body surface, the esophagus and a trachea (see Figs. 3-4 illustrating the placement of the components of the device relative to the body of the patient) and to send the pulse signal to the microprocessor (see [0024]-[0026]).1 impedance of the human body.
Thefreedictionary.com defines “electrode” as “a solid electric conductor through which an electric current enters or leaves an electrolytic cell or other medium” and it is the Examiner’s position that 20 generates an electric signal and 30 receives the electric signal; hence, electricity flows from 20 to 30 and therefore leaves 20 and enters 30; therefore, it is the Examiner’s position that 20 and 30 are electrodes.
Tung et al does not specifically teach that the pulse module comprises a pulse generator and a first pulse amplifier; the pulse generator is electrically connected to the first pulse amplifier through a wire; the first pulse amplifier is electrically connected to the first electrode through a wire, a channel is arranged in a wall of the tube body; a wire is arranged inside the channel;  the first pulse amplifier is electrically connected to the first electrode through the wire; and the microprocessor is configured to analyze the pulse signal to generate a response curve of a resistance-capacitance (R-C) network activated by a step function; and the R-C network is an electrical impedance of the human body.  1 impedance of the human body.
However, Krag et al. teaches a pulse module (30c, see Figs. 2c, 3a-3b and [0050])  comprising a pulse generator (56, Fig. 3a), a first electrode (52, Fig. 3a) and a first amplifier (64, Fig. 3b), the pulse generator (56) is electrically connected to the first pulse amplifier (64, see [0021]-[0022] and [0048]-[0051]); the first pulse amplifier (64) is electrically connected to the first electrode (52, see [0021]-[0022] and [0048]-[0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Tung et al. by substituting signal emitting device 20 for marker 30c taught by Krag et al. for providing information when relating to the location of the device (see [0010]); hence, the substitution is a simple substitution that would yield the same predictable results of detecting the location of the distal tip of the catheter tube.  Further, Tung et al. teaches that various modifications may be made to the device (see [0030]). 
Tung et al. in view of Krag et al. does not teach a channel is arranged in a wall of the tube; a wire is arranged inside the channel; the pulse generator is electrically connected to the first pulse amplifier through a wire; the first pulse amplifier is electrically connected to the first electrode through a wire and the microprocessor is configured to analyze  the pulse signal to generate a response curve of a resistance-capacitance (R-C) network activated by a step function; and the R-C network is an electrical impedance of the human body.  
However, Lishanski et al. teaches that it is known in the art to connect a pulse generator (60, Fig. 1), amplifier (70, Fig. 1) and electrodes (100, Fig. 1) through a wired connection (see Col. 1, lines 45-58).
It would have been obvious to one of ordinary skill in the art to modify the device taught by Tung et al. in view of Krag et al. by electrically connecting the pulse generator to the first pulse amplifier through a wire and electrically connecting the first pulse amplifier is to the first electrode through a wire because Lishanski et al. teaches that using a wired connection is a known way of connecting electrical components in communication with each other (see Col.1, lines 45-58).  Further, Tung et al. in view of Krag et al. teaches that various modifications may be made to the device (see Tung et al., [0030]).
Tung et al. in view of Krag et al. in view of Lishanski et al. does not teach a channel is arranged in a wall of the tube; a wire is arranged inside the channel; microprocessor is configured to analyze  the pulse signal to generate a response curve of a resistance-capacitance (R-C) network activated by a step function; and the R-C network is an electrical impedance of the human body.  However, Evans teaches a wire (5, Fig. 1) inside a channel (lumen of 1), a microprocessor (18, Fig. 2) configured to analyze a pulse signal to generate a response curve of a resistance-capacitance (R-C) network activated by a step function; and the R-C network is an electrical impedance of the human body (see pg. 8, lines 1-25 through pg. 9, lines 1-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Tung et al. in view of Krag et al. in view of Lishanski et al. such that the device includes a wire in a channel of the tube, wherein the wire is connected to the pulse module and the microprocess or the controller configured to analyze a response curve of a resistance-capacitance (R-C) network activated by a step function; and the R-C network is an electrical impedance of the human body as taught by Evans for determining the accuracy of the location of the device within the patient to ensure correction location of the device (see pg. 8, lines 1-25 through pg. 9, lines 1-23).  Further, Tung et al. in view of Krag et al. in view of Lishanski et al. teaches that various modifications may be made to the device (see Tung et al., [0030]).
Tung et al. in view of Krag et al. in view of Lishanski et al. in view of Evans does not specifically teach that the wire is in a wall of the channel; however, Feghali teaches a wire (3, Fig. 1) within the wall (18, Fig. 2) a channel (lumen of 4, see Fig. 2 and [0077] and claim 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Tung et al. in view of Krag et al. in view of Lishanski et al. in view of Evans by forming the device such that the wire is within the wall of the channel as taught by Feghali for electrically insulating the wires from the lumen of the tube (see claim 3).  Further, Tung et al. in view of Krag et al. in view of Evans teaches that various modifications may be made to the device (see Tung et al., [0030]).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tung et al. (Pub. No. 2002/0074002) in view of Krag et al. (Pub. No. 20020143357) in view of Lishanski et al. (Patent No. 6,428,289) in view of Evans (WO 199807415, see attached) in view of Feghali (Pub. N0. 2018/0280248) in view of Al-Refaie (1991, see attached reference) in view of Seker (2003, see attached reference) in view of Learning about Electronics: Capacitor Voltage Calculator, 2012 (attached).
Regarding claim 2, Tung et al. in view of Krag et al. in view of Evans in view of Feghali does not teach wherein the electrical impedance of the human body comprises an electrical conductivity, a dielectric constant and a capacitance; the dielectric constant is obtained by: 


    PNG
    media_image1.png
    56
    291
    media_image1.png
    Greyscale

wherein ω is an angular frequency of electromagnetic wave; τ is relaxation time; α is a weighting factor; εs is a dielectric constant when or << 1; ε∞ is a dielectric constant when or >> 1; and ε(ω) is a dielectric constant being a function of frequency; the electrical conductivity is obtained by:


    PNG
    media_image2.png
    61
    194
    media_image2.png
    Greyscale

wherein Im[ε(ω)] is an imaginary part of the dielectric constant corresponding to different frequencies; ω is an angular frequency of electromagnetic wave; and σ(ω) is an electrical conductivity being a function of frequency; and Page 3 of 9Serial No.: 17 148, 744Reply to Office action of March 31, 2022the capacitance is determined by a voltage, expressed as:
 
 
    PNG
    media_image3.png
    61
    121
    media_image3.png
    Greyscale
 wherein c is the capacitance.
However, Al-Refaie teaches an electrical conductivity, a dielectric constant and a capacitance; the dielectric constant is obtained by:


    PNG
    media_image1.png
    56
    291
    media_image1.png
    Greyscale

wherein ω is an angular frequency of electromagnetic wave; τ is relaxation time; α is a weighting factor; εs is a dielectric constant when ωτ  << 1;  εs is a dielectric constant when ωτ >> 1; and F(o) is a dielectric constant being a function of frequency.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Tung et al. in view of Krag et al. in view of Lishanski et al. in view of Evans by obtaining the dielectric constant by as taught by Al-Refaie because Al-Rafael teaches that such equation is known for determining the relaxation time distribution in dielectrics (see abstract).
Tung et al. in view of Krag et al. in view of Lishanski et al. in view of Al-Refaie does not teach the electrical conductivity is obtained by:


    PNG
    media_image2.png
    61
    194
    media_image2.png
    Greyscale

wherein Im[ε(ω)] is an imaginary part of the dielectric constant corresponding to different frequencies; ω is an angular frequency of electromagnetic wave; and σ(ω) is an electrical conductivity being a function of frequency.  However, Seker teaches a well-known equation for determining the conductivity of human tissue but varies slightly in the variables used (see Seker).
It would have been obvious to one of ordinary skill in the art to modify the device taught by Tung et al. in view of Krag et al. in view of Lishanski et al. in view of Al-Refaie by calculating the electrical conductivity as taught by Seeker for determining factors associated with the permittivity, permeability and conductivity when it comes to the human body.  In addition, the equation taught by Seker is considered to be directly equivalent to the claimed equation and is; therefore, considered to be merely design choice.
Tung et al. in view of Krag et al. in view of Lishanski et al. in view of Al-Refaie in view of Seker does not teach the capacitance is determined by a voltage, expressed as:
 
 
    PNG
    media_image3.png
    61
    121
    media_image3.png
    Greyscale
 wherein c is the capacitance.
However, Learning About Electronics: Capacitor Voltage Calculator teaches capacitance is determined by a voltage, expressed as:
 
 
    PNG
    media_image3.png
    61
    121
    media_image3.png
    Greyscale
 wherein c is the capacitance.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Tung et al. in view of Krag et al. in view of Lishanski et al. in view of Al-Refaie in view of Seker by calculating the capacitance as taught by Learning About Electronics: Capacitor Voltage Calculator because Learning About Electronics: Capacitor Voltage Calculator teaches that such equation is known for calculating the voltage across a capacitor. 
Response to Arguments
Applicant's arguments filed 06/17/2022 regarding the 35 U.S.C.§103 rejection have been fully considered but they are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see rejection above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783